Citation Nr: 0430024	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  92-23 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating beyond 10 percent for 
carpal tunnel syndrome of the right wrist.  

2.  Entitlement to an initial rating beyond 10 percent for 
carpal tunnel syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1980 
to January 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In October 1994, June 1996, and January 2000, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review. 

In June 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at the RO in Phoenix, Arizona and 
presented testimony in support of her claim.  At that time 
she indicated that she wished to withdraw the following 
issues which had been certified to the Board on appeal: 
entitlement to service connection for bronchitis; entitlement 
to service connection for hearing loss; entitlement to 
service connection for headaches; entitlement to service 
connection for sinusitis; and entitlement to service 
connection for shortening of the left lower extremity.  Only 
an appellant, or an appellant's authorized representative, 
may withdraw an appeal.  An appeal may be withdrawn as to any 
or all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  If the appeal involves multiple issues, the 
withdrawal must specify that the appeal is withdrawn in its 
entirety, or list the issue(s) withdrawn from the appeal.  
See 38 C.F.R. § 20.204(c) (2003).  Since the appellant 
properly withdrew these issues at her hearing, the Board will 
not address them further.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case -- and a claim for an increased 
rating of a service connected disability.  Accordingly, the 
issues for appellate consideration are reflected on the first 
page of this decision in accordance with Fenderson.  

The veteran seeks increased initial evaluations for carpal 
tunnel syndrome of the right and left wrists.  Her 
disabilities are rated under Diagnostic Code(s) 5020-8515.  
Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995).  The Board notes that the 
veteran is right-hand dominant, thus her right carpal tunnel 
syndrome is evaluated as impairment of the major upper 
extremity and her left carpal tunnel syndrome is evaluated as 
impairment of the minor upper extremity.  See 38 C.F.R. § 
4.69 (2003).

Diagnostic Code 5020 directs that synovitis established by X-
ray will be rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 establishes, essentially, three 
methods of evaluating degenerative arthritis which is 
established by X-ray studies: (1) when there is a compensable 
degree of limitation of motion, (2) when there is a 
noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by X-ray studies, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  

Neurological disability is evaluated under 38 C.F.R. § 4.124a 
(2003) based on paralysis of various nerve groups.  Under 
section 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  Id. Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  Id.  The maximum rating, which may be assigned 
for neuritis not characterized by organic changes, will be 
that for moderate, incomplete paralysis.  See 38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 38 
C.F.R. § 4.124.  

Diagnostic Code (DC) 8515 provides for the evaluation of 
disability involving the median nerve.  38 C.F.R. §§ 4.20, 
4.124a, DC 8515.  Where there is complete paralysis of the 
median nerve with the major hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted in the 
major extremity and a 60 percent evaluation is warranted in 
the minor extremity. 

Incomplete, severe paralysis warrants a 50 percent evaluation 
in the major extremity and a 40 percent evaluation in the 
minor extremity; incomplete moderate paralysis warrants a 30 
percent evaluation in the major extremity and a 20 percent 
evaluation in the minor extremity; and incomplete mild 
paralysis warrants a 10 percent evaluation in both the major 
and minor extremity.  Id.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  

The veteran was last examined for disability evaluation by VA 
in May 2002.  At that time, X-rays were not taken, range of 
motion of the wrists was not documented, and the examiner 
noted that records from Social Security Administration (SSA) 
were not available for review.  In addition, during her 
hearing before the undersigned, the veteran's representative 
requested that the veteran be scheduled for a current VA 
examination.  

Fulfillment of the VA's statutory duty to assist the veteran 
includes the conduct of a thorough and contemporaneous 
medical examination which take into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), and to ensure that the 
veteran has been afforded due process, the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  If no records can be 
located, this fact should be clearly 
documented in the claims file to 
demonstrate that VA has taken action to 
attempt to locate and obtain any such 
records.  

2.  The veteran should be afforded a VA 
orthopedic examination to assess the 
nature and severity of her right and left 
carpal tunnel syndrome.  The claims 
folder and a copy of this remand must be 
provided to the examiner for review for 
the examination, and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
questions posed to the examiner in this 
remand must be addressed and explained in 
full.  All indicated tests and studies, 
including X-rays should be accomplished.  
Range of motion of the wrists must be 
given in degrees.   The examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any current 
disability.

The examiner must comment on the presence 
or absence of associated pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, changes 
in condition of the skin indicative of 
disuse, and the functional loss resulting 
from any such manifestations; if 
feasible, these determinations should be 
expressed in terms of additional wrist 
range-of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner must also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result either from a flare-up of symptoms 
or on extended use.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated.  All opinions and 
conclusions must be supported by complete 
rationale.  

3.  The RO should schedule the veteran 
for a VA neurological examination.  Any 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand are to be made available 
to the examiner for review in conjunction 
with the examination and the examiner 
must indicate in the examination report 
that this has been accomplished.  Based 
on a review of the claims folder and the 
results of the examination, the examiner 
should specify whether the veteran's 
symptomatology, based on the degree of 
median nerve paralysis, equates to "mild 
incomplete," "moderate incomplete," 
"severe incomplete," or "severe" 
paralysis.  All opinions and conclusions 
must be supported by complete rationale.  

4.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

5.  The RO should then undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  


Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	SUSAN JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



